ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request Reconsideration After Non-Final Rejection dated 02/24/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Hyman, Eric on March 18, 2021.
Instructions to amend the application were as follows:
Claim 1 to be amended as follows:
Claim 1 line 12-13 “sensor configured for measuring a fluid pressure in the fluidic circuit, the actuator and the reservoir both being laid out in a sealed casing containing a gas” is being amended to –a sensor configured for measuring a fluid pressure in the fluidic circuit, said sensor in mechanical connection with at least one of said actuator and said movable portion, the actuator and the reservoir both being laid out in a sealed casing containing a gas--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claims 1, the prior art of record fails to disclose an occlusion system implantable in a human or an animal body, comprising: a fluidic circuit comprising: an inflatable occlusive sleeve containing a variable volume of a fluid…a reservoir with a variable volume filled with a fluid, said reservoir comprising a fixed portion and a movable portion, a fluidic connection between the reservoir and the occlusive sleeve, an actuator mechanically coupled with the movable portion of the reservoir, the actuator being configured to linearly displace said movable portion relatively to the fixed portion for adjusting a volume of the reservoir, a sensor configured for measuring a fluid pressure in the fluidic circuit, said sensor in mechanical connection with at least on one of said actuator and said movable portion, the actuator and the reservoir both being laid out in a sealed casing containing a gas, a device for controlling the fluid pressure in the fluidic circuit by the volume of the reservoir, comprising: a memory in which is recorded a relationship between the fluid pressure in the fluidic circuit and the volume injected to or from said reservoir, a processing unit configured for: receiving a set fluid pressure value in the fluidic circuit, from the relationship recorded in the memory between the fluid pressure in the fluidic circuit and the volume injected to or from the reservoir, determining the volume of the reservoir with which the set fluid pressure value is attained, a calibration unit configured for:  (a) based on the human or animal body being in a determined situation, controlling the actuator in order to displace the movable portion of the reservoir in a plurality of determined positions, each position defining a determined volume of the reservoir,  (b) for each of set positions: measuring the fluid pressure in the fluidic circuit, updating the memory by recording said measured fluid pressure in the fluidic circuit for the 
In prior art US 6482145 B1, US 20030045775 A1, US 20070232848 A1 all granted to Forsell; Peter, disclose a sensor, the sensor "a pressure controlled reverse servo", is not described as being mechanically connected to the actuator and/or the movable part of the reservoir. US 6482145 B1, US 20030045775 A1, US 20070232848 A1 merely discloses a pressure sensor installed on the occlusion cuff. 
Prior art US 20100211175 A1 to Gomez-Llorens; Christophe does not describe means for measuring the fluid pressure in the fluid circuit. 
Prior art US 20050240144 A1 to Wassemann, Helmut et al. discloses a method and a system for the electronic control of an artificial fine-sensory sphincter implant, comprising sensor units such as  pressure sensors, capacitive or inductive sensors, the electronic control of an artificial fine-sensory sphincter implant being implemented with at least one sensor signal or, respectively, sensor value acting --in the method or, respectively, in the system--analog to the difference between the internal bladder pressure and the cuff pressure, and being converted in an analog or digital electronic circuit by means of calculator and comparator functions or, respectively, calculator and comparator elements and being compared with reference values such that an actuator system will be controlled such that the cuff pressure or, respectively but not the sensor as in independent claim 1. 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent Claim 1  has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-14 which depend upon independent base claim 1, dependent claims 2-14 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            March 25, 2021